Citation Nr: 1437962	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  08-27 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a compensable rating for right shoulder scar.

2. Entitlement to a compensable rating for chronic sinusitis.

3. Entitlement to a compensable rating for right ear hearing loss.

4. Entitlement to a compensable rating for pterygium.

5. Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy.

6. Entitlement to a rating in excess of 20 percent for a back disability, to include lumbar myositis and degenerative disc disease, for the period prior to December 31, 2008, and in excess of 40 percent thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to January 1999 and February 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issue of an increased rating for a back disability and right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The scar on the Veteran's shoulder is not painful or unstable.

2. The evidence fails to establish nasal polyps or obstruction and there has been no showing of incapacitating sinusitis episodes or sinusitis three or more times per year.

3. The evidence does not show pure tone threshold averages above 50 or word recognition below 88 percent for the Veteran's right ear.  

4. The Veteran has eye irritation and dryness but his vision loss is not related to pterygium, and there is no evidence of any other related eye disability.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for a scar on the shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2007, 2013).

2. The criteria for a compensable rating for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2013).

3. The criteria for a compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85-4.86, Diagnostic Code 6100 (2013).

4. The criteria for a 10 percent rating for pterygium, but not higher, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.79, Diagnostic Code 6034-6018 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In November 2006, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  The letter was prior to adjudication of his claims and explained the basis for assigning ratings and effective dates.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations in December 2008, January 2009, and February 2013.   These examinations addressed the pertinent rating criteria and there is no argument or indication that they are inadequate for this decision.  The Board finds that there is no additional development necessary.  

As there is no further notice or assistance that would be reasonably likely to assist the Veteran in substantiating the claims being decided, VA's VCAA duties have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

I. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds his statements credible as they are consistent and detailed.

Shoulder Scar

The Veteran has one scar on his right shoulder, which is service-connected and has been assigned a non-compensable rating by the AOJ.  

Skin disabilities are rated under 38 C.F.R. § 4.118.  Specifically, the scar on the Veteran's shoulder was rated under Diagnostic Code 7804 as scars, superficial, painful on examination.  The Veteran filed his claim before October 23, 2008, the date upon which a new rating code for skin became effective.  He did not request that his scar disability to be analyzed under the new rating criteria.  Therefore, the rating code in effect prior to October 23, 2008 will be used for rating purposes.  See 38 C.F.R. § 4.118.  For a compensable, 10 percent rating under Diagnostic Code 7804, the superficial scar must be painful on examination.  38 C.F.R. § 4.118 Diagnostic Code (DC) 7804 (2007).  Ten percent is the only rating available under Diagnostic Code 7804.  Id.  

A similar Diagnostic Code, 7803, applies to superficial scars that are unstable, meaning there is frequent loss of covering skin over the scar.  38 C.F.R. § 4.118, DC 7803 (2007).  

The criteria for a compensable rating for the right shoulder scar have not been met.  See 38 C.F.R. § 4.118, DC 7804 (2007).

The scar is not on the Veteran's head, face, or neck and is not unstable or painful.  The VA examiner in February 2013 recorded one linear scar on the Veteran's right shoulder, measuring three centimeters by 1 centimeter.  The examination showed no other scars.  The February 2013 examiner noted that the shoulder scar had healed and was not painful or unstable.  During a December 2006 examination for the right hand, the examiner also noted no abnormality of the scar on the shoulder.  The Veteran has not reported that the scar is painful or unstable, with loss of skin.  As the Veteran's scar is neither painful nor unstable, the evidence does not satisfy the criteria for a compensable rating.  See 38 C.F.R. § 4.118, DC 7803, 7804 (2007).  

In compliance with Schafrath, all applicable diagnostic codes have been considered; however, the Veteran's scar could not receive a compensable rating under any analogous codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The scar is not on his head, face, or neck so Diagnostic Codes 7800 and 7801 are not applicable.  See 38 C.F.R. § 4.118 (2007).  The scar is less than 929 square centimeters, so Diagnostic Code 7802 is not applicable.  See id.  There is no evidence of limitation of function of the affected part due to the scar, so Diagnostic Code 7805 is not applicable.  See id.  There is no evidence of any skin disorder other than a healed scar, which could be rated under a different diagnostic code.  See id.    

Sinusitis

The Veteran is service-connected for chronic sinusitis.  A non-compensable rating has been assigned pursuant to Diagnostic Code 6522, for allergic or vasomotor rhinitis.  38 C.F.R. § 4.97.  Under that Diagnostic Code, allergic or vasomotor rhinitis with polyps warrants a 30 percent disability rating.  If the allergic or vasomotor rhinitis is without polyps but with greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side, then a 10 percent rating is assigned.  Id.  

The evidence shows that the criteria for a compensable rating under Diagnostic Code 6522 have not been met.  See 38 C.F.R. § 4.97.  The February 2013 VA examiner recorded no nasal polyps.  The examiner also found that there was less than 50 percent obstruction of the nasal passage on both sides and no complete obstruction on either side.  The Veteran has not reported nasal obstruction or similar symptoms.  There is no evidence of polyps or nasal obstruction in the clinical records contained in the claims file.  Moreover, the lay statements of record reflect complaints of nasal discharge, and the use of nasal spray but do not indicate polyps or nasal obstruction.  Therefore, the criteria have not been met.

The above diagnostic code applies to rhinitis, which the Veteran had treatment for during this period.  However, sinusitis was also listed as a problem in treatment records from July 2011, and the February 2013 VA examiner diagnosed sinusitis.  The Board should consider any applicable diagnostic code that could allow for a higher disability rating based on the veteran's symptoms.  See Schafrath, 1 Vet. App. at 593.    

Diagnostic Codes 6510 through 6514 apply to the various types of sinusitis, which could also apply to the Veteran's claim.  These diagnostic codes employ the General Rating Formula for Sinusitis, which provides for:

10 percent disability with one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, purulent discharge or crusting.  

30 percent with three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

50 percent following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6510-6514.

The evidence does not show that the Veteran had any incapacitating episodes or three or more non-incapacitating episodes of sinusitis per year during the period on appeal.  As discussed, sinusitis is on the on-going problem list of VA records from July 2011.  There does not appear to be another mention of treatment for sinusitis during this period on appeal.  The February 2013 VA examiner noted chronic sinusitis as the disability being evaluated and noted episodes of sinusitis as one of the symptoms.  However, the examiner recorded no episodes of non-incapacitating sinusitis with headaches, pain, and purulent discharge or crusting in the prior 12-month period.  The examiner also recorded no incapacitating episodes of sinusitis in the prior 12-month period.  The examiner noted no history of sinus surgery.  The Veteran has not reported incapacitating episodes of sinusitis or other episodes of sinusitis with headaches, pain, and purulent discharge or crusting occurring three or more times a year.  As such, the criteria for a compensable rating under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97.

The Board has considered all applicable diagnostic codes for the sinusitis/rhinitis disability; however, the Veteran's symptoms could not receive a compensable rating under any analogous codes.  See Schafrath, 1 Vet. App. at 593; see also 38 C.F.R. § 4.97.  The VA examiner recorded no chronic laryngitis and no septum deviation.  There is also no evidence of laryngectomy, aphonia, or larynx or pharynx injuries.




Right Ear Hearing Loss

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85-4.87.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a pure tone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board first notes that the Veteran does not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  Further, all applicable tests include valid pure tone and speech discrimination scores.  As such, Table VI applies.  See 38 C.F.R. §§ 4.85 and 4.86.

First, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.  When impaired hearing is only service-connected in one ear, the non-service connected ear will be assigned Roman numeral designation I for purposes of Table VII compensation determination.  38 C.F.R. § 4.85(f).

The Veteran's hearing loss does not merit a compensable rating.  See 38 C.F.R. § 4.85.

The evidence does not show that the Veteran had pure tone threshold averages and word recognition results severe enough to merit a compensable rating for hearing loss.  During a VA hearing evaluation in April 2007, the provider recorded a pure tone threshold average of 46 decibels and a word recognition of 88 percent.  During the January 2009 VA examination, the Veteran had pure tone threshold average of 50 and word recognition of 96 percent.  Finally, in February 2013, the VA examiner recorded the Veteran's pure tone threshold average as 42 and word recognition as 88 percent.

The most severe results from hearing evaluations during this period came from the April 2007 VA evaluation.  Affording the Veteran the benefit of the doubt as to severity, those results will be used to determine compensation.  See 38 C.F.R. § 4.3.  The 46 decibel pure tone threshold average combines with the 88 percent word recognition in Table VI for a Roman numeral designation of II.  The non-service connected left ear is assigned a Roman numeral I.  See 38 C.F.R. § 4.85(f).  When these designations are combined in Table VII, they result in a zero, or non-compensable, disability rating.  38 C.F.R. § 4.86.   

During the January 2009 VA examination, the Veteran reported having the greatest hearing difficulty with understanding in conversations while on the telephone or in crowds.  The Veteran is competent and credible in his statements of hearing loss symptoms.  See Jandreau v. Nicholson, 492 F.3d at 1377 (2007).  Nevertheless, VA's rating of hearing impairment is based on specific measurements that must be gathered by a state-licensed audiologist using specific tests, as discussed above.  As such, the medical evidence and test results are more probative and outweigh the lay subjective reports of degree of disability, as they directly address the rating criteria for the Veteran's hearing loss.  
 
Pterygium

The Veteran has pterygium in both eyes, which is service connected with a non-compensable rating from the AOJ.  Pterygium is rated under Diagnostic Code 6034, which directs the condition to be evaluated based on visual impairment, disfigurement (7800), or conjunctivitis (6018), depending on the particular findings.  38 C.F.R. § 4.79.

The February 2013 VA examiner provided an opinion that the Veteran's loss of vision is due to refractive error and is less likely than not proximately due to or the result of the pterygium.  The examiner explained that the nasal keratectomy scars from the pterygium were not near the visual axis or causing irregular astigmatism.  In the January 2009 VA examination, the Veteran asserted that his loss of vision was due to his pterygium.  However, he is not competent to provide an opinion as to the cause of his vision loss as this requires specialized knowledge and training to understand the complexities of sight.  See Jandreau, 492 F.3d at 1377.  There is no competent, medical opinion linking the loss of vision to the service-connected pterygium.  Therefore, the pterygium will not be rated based on visual impairment.  

The February 2013 VA examiner found that the eye condition did not cause any scarring or disfigurement.  The Veteran has similarly not reported any scarring or disfigurement.  As such, Diagnostic Code 7800 is not applicable.  

The Veteran has reported dry eye and cornea discomfort.  These symptoms are similar to those considered by Diagnostic Code 6018 for conjunctivitis.  Diagnostic Code 6018 provides for a singular 10 percent rating for active chronic conjunctivitis with objective findings such as red, think conjunctivae, mucous secretion, etc.  38 C.F.R. § 4.79.  

The pterygium disability warrants a 10 percent rating, but not higher, under 38 C.F.R. § 4.79, Diagnostic Code 6034-6018.

The Veteran has reported and treatment records confirm symptoms associated with corneal irritation, such as dry eyes and discomfort.  During the January 2009 VA examination, the Veteran reported right eye pain, dry eyes, and itching.  Both the January 2009 and February 2013 VA examiners noted surgical scars on the cornea from pterygium removal.  The February 2013 VA examiner and October 2012 VA treatment records note that the Veteran had been prescribed eye drops to help alleviate his eye discomfort.  Based on the evidence, the record demonstrates irritation and requires eye drops similar to symptoms of conjunctivitis, and a 10 percent rating is warranted.  See 38 C.F.R. § 4.79, DC 6034-6018.

However, a rating in excess of 10 percent is not warranted for the pterygium disability.  As 10 percent is the only rating available under Diagnostic Code 6018, the Board will consider analogous diagnostic codes for the eye in accordance with Schafrath, 1 Vet. App. at 593.  The Veteran cannot receive a rating in excess of 10 percent under any other diagnostic code because there is no evidence of ocular or optic nerve problems, aphakia or dislocation of crystalline lens, cataracts, disorders of the lacrimal apparatus, lagophthalmos, entropion, ectropion, malignant neoplasms, glaucoma, or tuberculosis.  The February 2013 VA examiner found a normal internal eye exam, no lacrimal gland or lid conditions, no keratoconus, no glaucoma, no optic neuropathy, and no retinal conditions.  The Veteran has not reported any other eye conditions.    

Extra-schedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's scar, sinusitis, hearing loss, and eyes disabilities are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address irregularity, instability, and pain in scars; frequency and severity of episodes of sinusitis, polyps, and nasal blockage; and visual and physical symptoms of eye disabilities.  The Veteran has not presented symptoms outside the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

The preponderance of the evidence supports the ratings assigned herein.  See 38 C.F.R. §§ 4.79, 4.85, 4.97, 4.118.  Therefore, the benefit of the doubt doctrine is inapplicable and the outstanding claims are denied.  See 38 C.F.R. § 4.3.

ORDER

A compensable rating for right shoulder scar is denied.

A compensable rating for sinusitis is denied.

A compensable rating for right ear hearing loss is denied.

A 10 percent rating, but not higher, for pterygium is granted.


REMAND

The Veteran has reported flare-ups in back pain.  During the VA December 2008 and May 2009 examinations, he reported that these flare-ups prevent him from doing most activities.  An additional evaluation is necessary for an examiner to determine what level of disability the Veteran experiences during flare-ups and how often said flare-ups occur.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The issue of entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy is also remanded as the evidence may change with the new examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to measure and record the level of disability in his back.  All appropriate testing should be done.  The examiner should address the following:

a. Range of motion testing should be conducted on the Veteran's back and the examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  Further, the Veteran has reported flare-ups of pain.  Estimate any additional loss of function during such periods, expressed in degrees.   (Note: even if the Veteran denies flare-ups presently, the examiner must still comment as to their functional impact earlier in the appeals period, such as during the December 2008 and May 2009 examinations.)

b. Evaluate and record the level of disability of any associated radiculopathy.  

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


